Order denying motion to dismiss the above proceeding for lack of jurisdiction on the part of the surrogate of Westchester county, or, in the alternative, to transfer and remit said proceeding to the Surrogate’s Court of New York county, reversed on the law and the facts, and the matter remitted to the Surrogate’s Court of Westchester county for the taking of proof on the issue of residence, with costs, payable out of the estate, to all parties filing briefs. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.